Citation Nr: 1622731	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-35 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Entitlement to service connection for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2016 travel Board hearing and a transcript of this hearing is of record.  

The issue of entitlement to service connection for a right ankle sprain with old trauma medial malleolus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current left shoulder disability had its onset in active service and has persistence since his separation from service.  


CONCLUSION OF LAW

Service connection for a left shoulder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

II.  Left Shoulder Disability 

The Veteran's service treatment records (STRs) show the Veteran had repeated episodes of dislocation and left shoulder pain in service.  In his February 1980 entrance examination the Veteran reported normal upper and lower extremities.  In a March 1980 report of medical history the Veteran reported he had no history of broken bones or bone or joint deformities prior to his active service.

A January 1983 STR noted the Veteran was seen in the emergency room where dislocation of his left shoulder was found.  The Veteran returned for follow up in February 1983 when his shoulder was placed in a sling.  The Veteran's June 1983 STR indicated he reported left shoulder pain when lifting weights and had a history of dislocation six months prior.  The Veteran was diagnosed a left shoulder strain and again placed in a sling.  An October 1983 STR showed the Veteran complained of trauma to the left shoulder following a game of football when he heard a cracking noise in his shoulder.  The Veteran presented with pain on flexion of left arm.  A May 1984 record notes the Veteran was advised to seek operative repair.  A note dated the next day shows the Veteran was referred for evaluation of shoulder injury "operative repair."  There are no additional records in service referable to a consultation.  

The Board notes that in his July 1984 separation medical examination the Veteran reported normal upper and lower extremities, however, it is clear from the above mentioned STRs the Veteran suffered from repeated in-service left shoulder pain and dislocation shortly before his separation from service.  Therefore, the Veteran's July 1984 separation medical examination is not probative evidence that the Veteran's left shoulder disability had resolved.  

The Veteran was provided with a September 2010 VA examination.  The Veteran reported his left shoulder injury occurred in 1982 or 1983 when it was dislocated while he was playing football.  The Veteran stated that since his separation from service his shoulder clicks, locks, and has become dislocated many times.  Upon physical examination the Veteran's left shoulder was shown to give way, cause instability, pain, stiffness, weakness, decreased speed of joint motion, locking several times a week and tenderness.  The Veteran's left shoulder was found to be higher than his right with asymmetry in shoulder girth.  The Veteran was diagnosed with impingement syndrome of the left shoulder.  The examiner concluded the Veteran's left shoulder disability was less likely as not caused by the Veteran's military service because he did not complain of any joint problems upon his exit from military and did not seek treatment from 2006 through 2010.

The Board finds the September 2010 VA examiner's opinion inadequate.  The VA examiner failed to address the Veteran's lay statements establishing continuity of symptomatology and seemingly dismissed these statements impermissibly on the basis of the Veteran's failure to report a left shoulder disability upon his separation from service and a lack of post service treatment.  Thus, the September 2010 VA examiner's negative nexus opinion is not probative evidence which weighs against the Veteran's claim.    

The evidence includes a March 2016 positive nexus opinion for the left shoulder disability.  The private physician noted the Veteran's in service left shoulder injuries and the Veteran's statement that his shoulder disability has continued since service.  The private examiner concluded in light of the Veteran's statements and medical history that, "as likely as not, his current difficulties with the left shoulder...are a result of his military service."  As the private physician considered the Veteran's statements and medical history the Board finds the March 2016 private nexus opinion probative evidence which weighs in favor of the Veteran's claim. 

The Veteran has provided lay testimony which supports a nexus between his in service left shoulder disability and current left shoulder disability.  The Veteran provided a May 2011 statement indicating that he was treated for a left shoulder disability in service and that currently his shoulder clicks and locks.  The Veteran testified at his March 2016 Board hearing that his shoulder had repeatedly dislocated and caused him pain since his separation from service.  The Veteran stated that he did not seek treatment for his left shoulder dislocations because he was able to treat it at home by taking medication and having his father place his shoulder back into the socket.  The Veteran stated he would only seek medical treatment when at home remedies failed.  The Board finds the Veteran credible in regard to his repeated accounts that he began experiencing a left shoulder disability in service which has continued since then.    

Additionally, the Veteran's sister provided a March 2016 statement indicating that she has witnessed her father putting the Veteran's shoulder back into the socket.  The Veteran's sister also noted the Veteran had been taken to the hospital on more than one occasion for his left shoulder.  Lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., witnessing the Veteran's shoulder dislocation).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's sister's lay statement is competent credible evidence of the Veteran's post service shoulder dislocation.  

Thus, when weighing the credible and competent evidence of record, the Board finds that there is a nexus between the Veteran's in service left shoulder disability and current left shoulder disability.  In this case, there is evidence of a current disability, an in service injury, the Veteran and his sister have provided competent and credible testimony of continuity of symptomatology since service and there is a positive medical opinion.  Accordingly, the Board finds that service connection for a left shoulder disability is warranted.  


ORDER

Entitlement to service connection for a left shoulder disability is granted.  


REMAND

The Veteran received a September 2010 VA examination for his right ankle disability.  The VA examiner concluded that the Veteran's right disability was less likely than not caused by his active service.  The VA examiner's rationale was that the Veteran did not note any right ankle problems upon his separation from service.  The VA examiner also noted a large gap in the time between the Veteran's in-service right ankle injury and when he first sought post-service treatment.  The Board finds the opinion provided by the September 2010 VA examiner inadequate.  The Board notes that it is impermissible for a VA examiner to rely solely on the absence of medical records corroborating the continuity of a condition.  Additionally, the VA examiner did not address the Veteran's lay statements in which he states his right ankle disability began in service and has continued since then.  Thus, as the VA examiner based his conclusion on the Veteran's failure to report the disabilities and the absence of post service treatment, and failed to address the Veteran's lay statements, an addendum opinion must be provided.  

Additionally, there are also outstanding private treatment records.  The Veteran testified at his March 2016 Board hearing that he had received private treatment from Dr. P. for his right ankle disability.  However, the records from Dr. P. have not been obtained or associated with the Veteran's claims file.  Therefore, the claims must be remanded in order to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for a right ankle disability since service.  After securing the necessary release, take all appropriate action to obtain these records, including records from Dr. P.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After completion of steps 1 and 2, contact the VA examiner who examined the Veteran in September 2010 in connection with his claim for his right ankle disability for an addendum opinion.  Copies of all pertinent records should be made available to and reviewed by the examiner.  Based on the review of the record the examiner should address whether:

It is at least as likely as not (50 percent or higher degree of probability) that the Veteran's right ankle disability is causally related to, or aggravated by, his active service.  

The examiner should discuss the Veteran's lay statements including his statement in his March 2016 Board hearing addressing continuity of symptomatology and stating that he self-treated his right ankle disability rather than seeking medical treatment.  

The examiner should provide a thorough rationale for the opinions expressed. 

If the September 2010 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

4.  The RO should then re-adjudicate the claim on appeal.  If any remain denied, the RO should issue an appropriate statement of the case and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


